Name: Council Regulation (EC) No 859/1999 of 22 April 1999 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities27. 4. 1999 L 108/9 COUNCIL REGULATION (EC) No 859/1999 of 22 April 1999 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine- growing areas THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parlia- ment (2), Having regard to the opinion of the European and Social Committee (3), Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/1989 to 1998/1999 wine years, of permanent abandonment premiums in respect of wine-growing areas (4), Whereas, as a result of the over-production crisis throughout the Cognac production area in the French region of Charentes and pending adoption of the reformed common organisation of the market in wine, a new deadline should be set for the submission of applica- tions for the permanent abandonment premium so as to facilitate maximum use of that scheme in the above region, while maintaining the last date for grubbing up; Whereas Regulation (EEC) No 1442/88 should accord- ingly be amended, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Regulation (EEC) No 1442/88 the following paragraph shall be added: 7. For the 1998/1999 wine year for the Charentes region: Ã¯ £ § the last date referred to in paragraph 1 for the submission of applications for the payment of the premium shall be 31 March 1999, Ã¯ £ § the last date for grubbing up referred to in para- graph 2 shall be 15 May 1999.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1999. For the Council The President W. MÃ LLER (1) OJ C 105, 15.4.1999, p. 5. (2) Opinion delivered on 14 April 1999 (not yet published in the Official Journal). (3) Opinion delivered on 25 March 1999 (not yet published in the Official Journal). (4) OJ L 132, 28.5.1988, p. 3. Regulation as last amended by Regulation (EC) No 1630/98 (OJ L 210, 28.7.1998, p. 12).